     Case 1-19-01097-cec         Doc 11     Filed 08/28/19    Entered 08/28/19 15:39:05


                                                                             Seth D. Weinberg, Esq.

                                                                             450 Seventh Ave
                                                                             Suite 1408
                                                                             New York, NY 10123
                                                                             T. 212.643.6677
                                                                             F. 347.491.4048
                                                                             sweinberg@hasbanilight.com


August 28, 2019

VIA ECF
Clerk of the U.S. Bankruptcy Court,
Eastern District of New York
Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East
Suite 1595
Brooklyn, NY 11201-1800

       RE:     Gustavia Home, LLC v. Bank of America, N.A. et al.,
               Ad Proc. No.: 19-01097(CEC)
               Issuance of Supplemental Summons

Dear Clerk,

We represent the Plaintiff, Gustavia Home, LLC in the above referenced adversary proceeding.
We write at your direction to request that the Clerk issue a supplemental summons. On August 22,
2019, we filed an Amended Complaint. See ECF Doc. No.: 8. Earlier today we called and inquired
as to the Clerk’s issuance of a supplemental summons. We were advised to file a letter and request
the issuance of said supplemental summons. We thank you for your attention to this matter.

Please do not hesitate to contact us with any questions.


                                                             Respectfully,

                                                             /s/ Seth D. Weinberg
